Title: To George Washington from George Washington, 20 June 1788
From: Washington, George (of N.C.)
To: Washington, George



Dr Sir
North Carolina Tarborough June 20th [1788]

From a most distresd Situation, have taken up my Pen to request your Attention, though I have not the least reason to Expect it, owing to my entering myself into a Matrymonial State too soon, & allowing myself to be led astray by the deceitfull Tongue of a Woman, one beyond expression & occasioned through my haveing so great an Attachment to her, that she rul’d me as she thought proper, & made me enter into all kind of Extravagancy; which has brought me to ruin, & depriv’d me of seeing my friends for some time past, I have, since her death Marryed another, who I can with propriety call a Wife, but as her Parrents weare so much averse to the match, I am kep oute of her Fortune untill she comes of Age, which will be in a twelve month from this, I have wrote to my Father for his Assistance he den’ys bitterly, which reduce’s me to apply for your Astance, & am in hopes that you will take it under mature consideration—& grant it me, I should not have wrote at this time but I have lately Rented a House in greensVill Town, in this State, & am reduc’d to the necessaty of Keeping a Tavern; though I am not able to carry it on for the want of Moneys to set up a good one, therefore begg your assistance most seriously should you incline to assist me you may by Post, which will deliver me any service’s that your undoubted goodness may send me, if you could assist me in leting me have a place on the Dismall Swamp to live on I had much rather be a Planter, or I will take care of your Business there, let me know by the first post after this, as I shall wait with expectations of heareing from you. I am Sir with every sentiment of reguard

Geo. Washington


N.B. pray do not let my Father know of what I wrote to you for.

